Citation Nr: 1141153	
Decision Date: 11/04/11    Archive Date: 11/21/11

DOCKET NO.  07-14 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a special monthly pension (SMP) by reason of the need for regular aid and attendance of another person or by reason of being housebound. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Donna D. Ebaugh






INTRODUCTION

The Veteran served on active duty from May 1964 to May 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the RO in Nashville, Tennessee.

The Board observes that the Veteran previously requested a hearing before the Board, and in fact, the case was previously Remanded by the Board for a hearing.  However, in a written statement dated in August 2011, he withdrew his request for a hearing and waived RO consideration of additional evidence submitted at the same time. 


FINDINGS OF FACT

1.  The Veteran was born in August 1943 and is more than 65 years of age.

2.  The Veteran currently has the following service-connected disabilities: diabetes, rated as 20 percent disabling; peripheral neuropathy of the left upper extremity, rated as 10 percent disabling; peripheral neuropathy of the right upper extremity, rated as 10 percent disabling.  He also has the following non-service connected disabilities: an above the knee amputation, rated 60 percent disabling; and high blood pressure, athletes foot and tinea versicolor, head injury, headaches and dizziness, posttraumatic stress disorder, respectively rated as noncompensable.  The combined service-connected disability rating is 40 percent and the combined evaluation for pension is 70 percent.  

3.  The Veteran served more than 90 days during the Vietnam war.  



(CONTINUED NEXT PAGE)

CONCLUSION OF LAW

The criteria for a SMP for housebound benefits have been met.  38 U.S.C.A. §§ 1502, 1513, 1521, 5103 (West 2002); 38 C.F.R. §§ 3.102, 3.351, 3.352 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  In the present case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.  

Special Monthly Pension

The Veteran presently seeks entitlement to SMP based on the need for regular aid and attendance of another person or by reason of being housebound.  Specifically, the Veteran maintains that he is older than 65 and has disabilities rated 60 percent or more.  This forms the basis of the Veteran's present claim.   

Housebound benefits are warranted if, in addition to having a single permanent disability rated 100 percent disabling under the VA Schedule for Rating Disabilities (not including ratings based upon unemployability under 38 C.F.R. § 4.17 of this chapter), the veteran: (1) has additional disability or disabilities independently ratable at 60 percent or more, separate and distinct from the permanent disability rated as 100 percent disabling and involving different anatomical segments or bodily systems, or, (2) is "permanently housebound" by reason of disability or disabilities.  This requirement is met when the Veteran is substantially confined to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical area and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime.  38 C.F.R. § 3.351(d).

However, the United States Court of Appeals for Veterans Claims (Court) has held that a Veteran is entitled to special monthly pension based on housebound status if he or she is 65 years of age or older, meets the service criteria of 38 U.S.C.A. § 1521(e) (i.e., has 90 days of wartime service), and possesses a minimum disability rating of 60 percent or is considered "permanently housebound" as defined under 38 U.S.C.A. § 1502(c).  Hartness v. Nicholson, 20 Vet. App. 216, 220 (2006); see also Chandler v. Shinseki, 24 Vet. App. 23 (2010) (en banc).  

In this respect, for housebound benefits, the requirement under section 1521(e) that the Veteran has a disability rated as permanent and total (100 percent) is excluded if he or she is 65 or older.  Hartness, 20 Vet. App. at 221.  

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is 'an approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, supra.

Upon reviewing the evidence of record and consideration of the pertinent regulations, the Board finds that the evidence shows that the criteria for SMP based on housebound status are met.  

Initially, the Board acknowledges that an April 2006 Aid and Attendance VA examination suggests that the Veteran is not permanently housebound by reason of disability or disabilities; however, as detailed above, the holding in Hartness permits the exclusion of the permanent and total disability requirement in determining entitlement to pension when a Veteran is over the age of 65 and is housebound or has an additional 60 percent disability.  Hartness, 20 Vet. App. at 221.  

The Veteran has the following service-connected disabilities: diabetes, rated as 20 percent disabling; peripheral neuropathy of the left upper extremity, rated as 10 percent disabling; peripheral neuropathy of the right upper extremity, rated as 10 percent disabling.  He also has the following non-service connected disabilities: an above the knee amputation, rated 60 percent disabling; and high blood pressure, athletes foot and tinea versicolor, head injury, headaches and dizziness, posttraumatic stress disorder, respectively rated as noncompensable.  The combined service-connected disability rating is 40 percent and the combined evaluation for pension is 70 percent.  Finally, and crucially, during the pendency of the appeal the Veteran is now over the age of 65.  Accordingly, under Hartness, he meets the requirements for SMP at the housebound rate and, to this extent, his appeal is granted.  


ORDER

Special monthly pension by reason of being housebound is granted, subject to the law and regulations governing the award of monetary benefits.  



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


